Citation Nr: 1112807	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-26 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to April 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Philadelphia, Pennsylvania RO, which continued a 50 percent rating for PTSD.  In February 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDING OF FACT

It is reasonably shown that throughout the appeal period, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; at no time is the PTSD shown to have been manifested by symptoms productive of total occupational and social impairment.


CONCLUSION OF LAW

A 70 percent (but no higher) schedular rating is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  April 2008 and October 2009 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  Furthermore, during the February 2011 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claim; his testimony reflected that he is aware of what is needed to substantiate his claim.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in May 2008 and December 2009, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and mental status examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Some Social Security Administration (SSA) records have been secured (the Veteran testified that he receives only age-related SSA benefits, rather than SSA disability benefits).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 


Legal Criteria, Factual Background and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  
A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Lesser scores reflect increasing severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Veteran's claim for an increased rating for PTSD was received by VA on April 18, 2008; consequently the period for consideration is from April 2007.  There are no records of treatment for PTSD for the period between 2003 and January 2008.

The Veteran submitted a May 2008 letter from Dr. Winter, who states that he has treated the Veteran since April 2003 and the Veteran continues to seek individual and group therapy.  Dr. Winter related the Veteran's reports of more frequent dreams (usually about three or four situations and often about Vietnam), waking up six to eight times during the night, and waking up soaked with sweat every night.  The Veteran reported dreaming about combat situations at least weekly and sometimes more often, and he reported finding himself lost in recall several times per day of combat situations about men in his squad who were killed.  He reported he worked as a real estate agent for most of his adult life and felt like he was "losing his grip" as an agent.  He reported being more emotionally isolated than he used to be, finding that the relationships with people at work were fairly superficial and he felt alone.  He reported maintaining good contact with his children.  He was not in an emotionally intimate relationship with a partner at the time, and was unsure whether he would be able to sustain such a relationship.  He reported being more irritable and less tolerant of situations in daily life.  He reported pulling away from people to work on his main hobby of gardening.  He reported that he had learned to control his anger well in how he expressed it, yet he still felt the inner turmoil.  Dr. Winter observed that the Veteran had become more reflective with age, making his regrets over his past behavior with his family clearer and feeding into his depression and sense of emotional isolation.  He noted the Veteran's concern about his ability to support himself in the future as a real estate agent.  

The Veteran submitted a May 2008 letter from his employer, who noted that the Veteran's overall production had been steadily declining over the previous 3 years, and the employer noted "an edge" to the Veteran in conversation that was not there before.  The employer noted that the Veteran seemed "tense and cynical" and his most recent behavior had been more passive aggressive in nature, which the employer opined to be "the root cause of the decline in productivity [as] a salesperson needs a positive attitude and a measure of patience when dealing with the public."

On May 2008 VA psychiatric examination, the Veteran reported feeling numb, not letting people get close to him.  He reported that his only friends were veterans; otherwise, he reported getting along with his work peers but always at arm's length, and he did not socialize outside of work.  He reported that he had "gotten to yelling at neighbors and barking dogs".  The Veteran stated that his PTSD symptoms affected his relationships, leading to the breakup of two marriages, and caused him to have to take time off from work from time to time.  The examiner noted that the Veteran was tearful throughout the interview while reporting that he had frequent recurrences of traumatic memories, finding himself very upset when watching war movies and war news.  He reported hyperarousal symptoms and functional impairment that led to relationship difficulties resulting in being divorced twice, inability to share emotions, feeling easily hurt and abandoned, and being much less tolerant and patient with frustration in people.  He reported avoidance symptoms that impaired his functioning in causing him to work by himself because he found it difficult to work with people and had problems with authority.  He reported avoiding having weapons in the house and avoiding hunting.  He reported intrusive thoughts of his traumatic experiences occurring every day.  He reported that he does not socialize except with a few veterans in his group therapy.  

On mental status examination, the examiner noted no impairments of thought processes or communication.  The Veteran was able to maintain basic activities of daily living, in addition to personal hygiene.  He was cooperative, responsive, very quiet-spoken, thoughtful, sincere, depressed, and sad; he was crying throughout the entire examination.  Eye contact was good.  Mood was depressed and sad and affect was constricted.  Thought processes were logical and goal-directed.  He showed no pathology in his thinking.  He acknowledged suicidal ideation but had never tried to hurt himself; he denied current suicidal ideation, homicidal ideation, and auditory hallucinations.  Regarding visual hallucinations, he reported occasional flashbacks such as thinking he saw a Vietcong enemy on a tree line while at a party.

The May 2008 VA examiner found the Veteran to be relatively stable in his life and functioning but he continued to have chronic and severe PTSD symptoms, despite many years of therapy.  The diagnoses were PTSD with depression, chronic, severe; and alcohol dependence secondary to PTSD.  A GAF score of 48 was assigned.  The examiner noted that the Veteran continued to work full time but in a limited capacity by himself and "when there is work to be done".  He had marked interferences in his daily work with recurrent, traumatic memories, marked depression, and social isolation.  The examiner opined, "In general, his PTSD condition has worsened" since he was last examined 5 years earlier.

The Veteran submitted an April 2009 letter from his supervisor at the community college where he had provided periodic curriculum development and corporate training services for the previous ten years.  The supervisor stated that the Veteran was best suited for tasks and assignments requiring independent work and had difficulty working within the structure of a functioning team and maintaining the working relationships required, which would limit his ability to make a more significant contribution.  The supervisor stated that he had observed the Veteran retreating and severing business and personal relationships with small provocation, rather than resolve any difficulties.  The supervisor opined that a full effort required from all employees would seem to be improbable in the Veteran's case, and his potential as a full functioning employee was reduced.

The Veteran submitted a second letter from his real estate employer in August 2009, stating that he had been largely unproductive during the calendar year of 2009.  As an independent contractor with no paid salary or benefits, the Veteran had one settled property in the previous 8 months and year-to-date earnings of $2,115, not including expenses.  The employer noted that the Veteran had developed a rigid attitude with prospective clients and was incapable of displaying the kind of flexibility required for continued productivity and success.  His personal appearance had deteriorated and the employer had received complaints from coworkers and secretaries concerning the Veteran's habit of disturbing others who were working with stories of his experiences in Vietnam.  The employer opined that the Veteran was "by no means earning a living in the real estate business", noting that "there must be a better measure of 'being employed' than just showing up."

In a September 2009 statement on a VA Form 9 substantive appeal, the Veteran reported a diminished ability to earn a living due to his PTSD and its symptoms, including his increased difficulty in dealing with associates and the public.  

The Veteran submitted a November 2009 treatment letter from Dr. Winter, who cited the Veteran's persistent symptoms of chronic PTSD which continued to exert a "severe effect on" the Veteran's life.  For example, problems with sleep and nightmares had left the Veteran chronically sleep-deprived, significantly affecting his daily activity including work.  The persistence of the symptoms, even with treatment, had led to periods of deep depression and difficulty motivating himself because of the depression and lack of sleep.  Dr. Winter noted that given the state of the real estate market at the time, the Veteran had had difficulty supporting himself in the field but was not able to work in any other kind of setting that involves heavy physical work or focused concentration such as an office context.  Dr. Winter noted that the Veteran was very solitary, tending to avoid people except for close family members, and he tended to become annoyed or angry quickly.  He estimated the Veteran's GAF score at the time to be 51.

On December 2009 VA psychiatric examination, the Veteran reported that "things have been getting a lot worse for him with respect to psychiatric symptoms".  He specified that the three symptoms causing him the most difficulty included insomnia, recurrent Vietnam memories, and a very high level of irritability.  He reported continuing to have recurrent daily thoughts of Vietnam, including dreams about Vietnam and the military on an average of four nights per week.  He reported frequent episodes of night sweating and restless sleeping; he reported that he sleeps approximately four hours per night.  He reported flashbacks, most often stimulated by either loud noises or the sounds of helicopters.  He reported avoiding crowds or any situations with large numbers of people.  He reported maintaining a low level of socialization due to a decreased interest in significant social activities, most of which either take place at home or involve his family.  He reported occasionally going out to dinner with family and friends, maintaining contact with relatives, and practicing his hobbies of yard work and cooking.  He reported a low frustration threshold and occasional outbursts of anger due to an increase in his high level of irritability.  He reported hypervigilance including repetitive checking for security at his home, as well as an exaggerated startle reflex.  He reported long periods in which he has low mood, sadness, decreased energy, and variable appetite; he suggested that his depressive symptoms get worse as his PTSD symptoms intensify.  He reported that he cannot watch the news because the reports on the wars in Iraq and Afghanistan irritate him.  He denied having any problems with work related to psychiatric symptoms.

On mental status examination, speech was normal in aspects.  There was no evidence for a history of manic symptoms.  The psychomotor symptoms were normal.  The Veteran reported no difficulty performing activities of daily living.  His memory was normal for recall of remote and recent events.  His intellectual functions and cognitive functions were both within the normal range.  His mood was noticeably low and his affect was sad; his level of anxiety was high throughout the interview.  He had no history or evidence of inappropriate behavior.  He denied having any suicidal or homicidal thoughts.  He described a poor appetite and an energy level that ranged between low and fair most of the time.  He reported moderately low motivation.  Insight and judgment were very good.  

The December 2009 VA examiner opined that the Veteran had intense symptoms related to re-experiencing the stressors of Vietnam, moderate intense symptoms related to increased arousal, and moderate symptoms related to avoidance behaviors.  The examiner opined that the PTSD was rated as having a severe intensity.  Th examiner opined that the Veteran had several significant depressive symptoms sufficient in number and intensity to fulfill the diagnostic criteria for major depressive disorder, which was secondary to the PTSD and rated as having a mild intensity.  The examiner opined that the Veteran had a moderate deterioration of his overall clinical status since the May 2008 VA examination, which was noted to be a consequence of a continuation of prior PTSD symptoms with an increase in intensity of the symptoms of insomnia, military memories, and chronic irritability.  The examiner noted again that the Veteran specifically denied that his psychiatric symptoms interfered with full time employment.  The diagnoses were PTSD of severe intensity, and secondary major depressive disorder of mild intensity.  A GAF score of 48 was assigned.

The Veteran submitted a July 2010 treatment letter from Dr. Winter, who opined that the Veteran's symptoms have intensified as he ages in spite of his efforts and treatment, especially the symptoms of sleep dysfunction, nightmares, mistrust of people, and anger.  He estimated that the Veteran's GAF score would be at a level of about 48.  He opined that the Veteran's work as a real estate agent was greatly impaired by his depression and "distractibility", and he had been struggling financially as his income had become marginal.  Dr. Winter opined that the Veteran was "certainly not able to do work that involves physical exertion and his difficulty with focus and concentration makes it unlikely that he would be able to find other employment".  Dr. Winter opined that the Veteran was "becoming seriously less able to function in his work as he ages and his PTSD symptoms are more intense".

The most recent VA treatment records in evidence indicate that in May 2010, the Veteran was feeling "tired" of his real estate job, and the treating examiner noted the Veteran appeared to be becoming increasingly withdrawn and possibly depressed.  He reported wanting to end his relationship with his girlfriend and stop working in real estate.  On mental status examination, he made adequate eye contact and thoughts and speech were logical and coherent.  He denied suicidal or homicidal ideation.  Judgment and insight were good.  He described his mood as "burnt out" and his observable affect was flat.  The assessment was continued PTSD with some worsening in symptoms.  A GAF score of 55 was assigned.  

On August 2010 VA treatment (the last treatment record in evidence) the Veteran reported ending a relationship with a girlfriend, spending time with friends, though mostly spending time by himself.  He reported isolating himself to avoid stressors, which the treating examiner was concerned would worsen over time.  The Veteran agreed with the concern but was unsure that he wanted to change it.  On mental status examination, thoughts and speech were logical and coherent.  There was no suicidal or homicidal ideation, and judgment and insight were good.  Mood was described as "good", though observable affect was flat.  The diagnostic impressions included PTSD, major depression, and alcohol abuse.  A GAF score of 54 was assigned.

In the February 2011 Travel Board hearing, the Veteran's representative cited Dr. Winter's statements regarding the Veteran's symptoms that have intensified with age, as well as his employment issues of being largely unproductive with one settled property the previous year.  The Veteran testified that once he began counseling, "more and more things just came to the surface" and he "keeps having issues with things".  He testified to yelling and swearing at his neighbors.  He testified that he keeps all of the windows in his home uncovered in order that he can keep an eye on his property; he noted that if someone is on his property, he is "in their face" to get off of his property.  He testified that he gets up at night to check the windows.  He testified that he stopped fishing and working in his garden.  He testified that he had not spoken to his children in two years.  He testified that he goes to therapy with two different groups approximately every three weeks.  He does not take medication for PTSD despite being offered the aid.  He testified that he no longer has the patience for his work and "can't deal with it", noting that he is happy he does not have to take phone calls.  He testified that he hardly goes into his office, noting "what's the point in going to the office?"  He testified that his emotions are highly affected.  He testified that he does not go anywhere during the day, that he tries to do things in the house to keep himself busy.  He testified that he wants to be left alone but is lonely.

The Board finds that the Veteran, his employers, his treating examiners, and VA examiners have reported symptoms associated with PTSD that reflect occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The symptoms have included obsessional rituals which interfere with routine activities (such as constantly checking his windows, including getting up at night to do so, to watch his property); speech intermittently illogical, obscure, or irrelevant (such as inappropriately and disruptively engaging coworkers in stories about his wartime experiences in Vietnam); near-continuous panic or depression affecting the ability to function independently, appropriately and effectively (such depression noted throughout the treatment records); impaired impulse control such as unprovoked irritability with periods of violence (as reflected by yelling and swearing at his neighbors); neglect of personal appearance and hygiene (noting the employer's observations of the Veteran's decline in work dress); difficulty in adapting to stressful circumstances including work or a worklike setting (noting the many observations of the Veteran's decline in productivity due to PTSD symptoms); and inability to establish and maintain effective relationships (such as a lack of friends other than fellow veterans, poor work relationships, and strained relationships with his children), throughout the appeal period.  

The Board finds no reason to question the credibility of the Veteran's accounts, particularly as they are entirely consistent with reports from his treating psychologist, his employers, and VA examiners.  As the symptoms described meet the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted throughout the appeal period.

The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a 100 percent rating were manifest at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had total occupational and social impairment, due to such PTSD symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity.  Consequently, the Board finds that criteria for a 100 percent rating are not met for any period of time under consideration.

Further, the Board finds that the evidentiary record presents no reason to refer this matter to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun, 22 Vet. App. 111 (2008).  
Finally, the evidence reflects that the Veteran is marginally employed, and the matter of entitlement to a TDIU rating is raised by the record; it is addressed below.
ORDER

A 70 percent rating is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards.   


REMAND

In an intervening decision (Rice v. Shinseki, 22 Vet. App. 447 (2009)), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, the matter of entitlement to TDIU has been raised by the Veteran and by the record, by virtue of allegations that he has a diminished ability to earn a living due to his PTSD and its symptoms, including his increased difficulty in dealing with associates and the public; he cannot meet the demands of his real estate agent employment; his income has become marginal; and his productivity has declined so drastically that he settled one property in the previous year and currently finds little reason to go to his office.  In accordance with Rice, the matter of entitlement to TDIU must be developed and addressed.  The Board notes that, based on the Board's decision above, the Veteran now meets the schedular requirements for TDIU.

Accordingly, the case is REMANDED for the following action:

The RO should fully develop the matter of the Veteran's entitlement to a TDIU rating , and then adjudicate such matter.  If such benefit is denied, the Veteran should be advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an appropriate SOC is issued such matter should be returned to the Board, if in order, for further review.  The Veteran should be advised that this matter will not be before the Board unless he initiates, and perfects, an appeal in the matter.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


